Citation Nr: 1419430	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 11, 2004, for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, wherein the RO awarded service connection for PTSD and assigned an effective date of August 11, 2004.  The Veteran has appealed the effective date assigned.

In a January 2011 decision, the Board denied entitlement to an earlier effective date for the award of service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board's decision as to this issue and remand it for further consideration.  Specifically, the parties determined that the Board had failed to address the provisions of 38 C.F.R. § 3.156(c) (2013), which it found was a potentially applicable law.  Subsequently, in an April 2012 decision, the Board addressed the provisions of 38 C.F.R. § 3.156(c) and again denied entitlement to an earlier effective date for the award of service connection for PTSD.  The Veteran again appealed the Board's decision to the Court.  In October 2012, the parties again filed a joint motion to vacate the Board's decision as to this issue and remanded it for further consideration.  Specifically, the parties determined that because the Veteran's effective date of entitlement to service connection for PTSD was in August 2004 prior to the October 2006 amendment of 38 C.F.R. § 3.156(c), the Board should have applied the pre-amendment version of 38 C.F.R. § 3.156(c) to the Veteran's case.  The case has been returned to the Board for further appellate review. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents reveals that the August 2013 Appellate Brief from the Veteran's representative is part of the virtual file.  Thus, the Board has considered this electronic record in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  In January 1985, the Veteran filed a VA Form 21-526, Veteran's Application for Compensation or Pension, seeking service connection for "Trauma, Dreams [and] interrupted sleep."  

2.  In February 1985, the RO requested supporting or clarifying evidence concerning his January 1985 claim and described that type of evidence that the Veteran should submit.

3.  The Veteran did not respond to the RO's request for additional information regarding his January 1985 claim seeking service connection for "Trauma, Dreams [and] interrupted sleep."  Therefore, the claim(s) are found to be abandoned.

4.  On March 14, 1997, the Veteran submitted a claim for service connection for PTSD.

5.  In a May 1997 rating decision, the RO denied service connection for a psychiatric disorder, claimed as PTSD.  In denying the claim, the RO noted that the Veteran did not have a confirmed diagnosis of PTSD or a reasonably verifiable stressor.  The Veteran was notified of this determination in May 1997, including his appeal rights.  He did not appeal the decision.  

6.  On August 11, 2004, the Veteran filed an application to reopen the claim for service connection for PTSD.  

7.  In October 2004, the Veteran submitted additional information concerning his stressor, which included the stressor of his ship, the USS Oriskany, being on fire.  This was the first report of this stressor.

8.  In February 2005, the Veteran's stressor concerning a fire on his ship was verified by a newly discovered report which appeared to be based on service department records.  

9.  The Veteran was granted service connection for PTSD and assigned an effective date of August 11, 2004.  

10.  The pre-amendment provisions of 38 C.F.R. § 3.156(c) apply to the Veteran's claim, and the Veteran's March 1997 claim for service connection for PTSD remains open and pending as of March 14, 1997.  

11.  There is no probative evidence of record that the Veteran's PTSD was related to a confirmed service stressor prior to August 11, 2004.


CONCLUSION OF LAW

The criteria for an effective date prior to August 11, 2004, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(c) (2005), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act
 
The Board begins by noting that as service connection for PTSD was awarded and assigned an initial rating and effective during the appeal, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA has fulfilled its duty to assist the claimant.  VA did not obtain any additional evidence in connection with the claim for an earlier effective date; however, such was not necessary.  Specifically, oftentimes with earlier-effective-date claims, the evidence necessary to determine whether an earlier effective date is warranted is already in the claims file.  That is the situation with this case.  VA also did not provide the Veteran with an examination in connection with the earlier effective date claim (VA provided the Veteran with an examination in connection with the claim for service connection).  This issue would not warrant an examination as it does not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2013).  

To explain more, VA did substantial development in connection with the Veteran's claim for entitlement to service connection for PTSD (VCAA letter, obtained evidence to substantiate the Veteran's in-service stressor, and obtained VA treatment records).  Once the benefit was awarded and the Veteran alleged an earlier effective date, no additional evidence was needed to determine whether an earlier effective date was warranted.  

At the January 2010 Board hearing, the Veteran testified that he was in receipt of Social Security Administration (SSA) disability benefits.  See transcript on page 40.  The undersigned asked the Veteran what was the basis for the award of benefits, and he responded that he was a "stroke victim."  Id.  The Board delved into this question to ensure that the stroke was the only basis for the award of disability benefits, and both the Veteran and his wife confirmed that this was the only basis.  Id. on pages 40-43.  Thus, the Board finds that it need not obtain the SSA records because the Veteran has demonstrated that they are not potentially relevant to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir.2010) ("When a[n] SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

Moreover, with respect to the Veteran's January 2010 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

In sum, there is no evidence of any VA error in assisting the appellant that reasonably affects the fairness of this adjudication.  The claimant was been afforded a meaningful opportunity to participate in the adjudication of the claim.  Hence, the case is ready for adjudication.  

II.  Analysis

The Veteran's claim for entitlement to an earlier effective date for the award of service connection for PTSD stems from the rating decision that granted him entitlement to service connection for posttraumatic stress disorder and assigned an effective date of August 11, 2004.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation clarifies this to mean that the effective date of service connection based on an original claim or reopened claim will be the "date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

Establishing entitlement to service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

For background purposes, in January 1985, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, seeking service connection for continuous joint aches, possible sterility, epidermal deformities (feet) and for "trauma, dreams [and] interrupted sleep".  Id. at item # 24.  When asked if he had received any treatment in service for any of the disabilities for which he was seeking service connection, the Veteran wrote only that he received treatment from 1964 to 1968 for "nausea and joint aches."  Id. at item # 26B-C.  The Veteran's DD Form 214 does not show the Veteran received an award or decoration evidencing combat.

In February 1985, the RO requested supporting or clarifying evidence concerning his January 1985 claim and described that type of evidence that the Veteran should submit.  

In the February 1985 rating decision, the RO noted that the Veteran did not "indicate what trauma he received" and that there were no "complaints of sleep disturbance" in the service treatment records.  It concluded there was no evidence of record of a disease process which would cause sleep disturbance and that it was not known as to what trauma the Veteran was referring.  In March 1985, the Veteran was notified of the February 1985 rating decision.  The notice letter stated that the evidence does not establish service connection for "feet condition, knee condition, headaches, joint aches, and sterility".  There was no mention of "trauma, dreams [and] interrupted sleep."

In response to the February 1985 request of additional information, the Veteran related that during the last 8 years he had experienced headaches, seizure-like conditions, sterility, and thigh and foot rashes.  He stated that he was treated at West L.A. VA hospital.  There was no information provided, as requested, concerning the claim of service connection for "trauma, dreams [and] interrupted sleep."  Under 38 C.F.R. § 3.158, the Board finds that the Veteran has abandoned the claim of service connection for "trauma, dreams [and] interrupted sleep."  38 C.F.R. § 3.158 (1984) provides that where evidence requested in connection with an original claim. . .is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  The regulation further provides that should the right to benefits be finally established. . .compensation. . .based on such evidence shall commence not earlier than the date of filing the new claim.  The Veteran was given notice of this in the RO's February 1985 letter.

On March 14, 1997, the Veteran, through his representative, submitted a claim for service connection for PTSD.  He attached a February 1997 statement from a VA physician, wherein the physician wrote that the Veteran had been under his psychiatric care and was on medication for treatment of PTSD.  

In a March 1997 letter, VA wrote the Veteran requesting additional information.  Specifically, the Veteran was asked to furnish a specific description of the stressful incident(s) or event(s) which he believed caused his current PTSD.  The Veteran did not respond to the March 1997 letter.

Besides the note from the VA physician, VA obtained some of the Veteran's service personnel records showing his duties throughout his four years in service.  See Record of Service, received in March 1997.  It also included a "Combat History-Expeditions-Awards Record," which showed that the Veteran participated in South East Asia operations while a member of the Marine Detachment, USS Oriskany.

Additionally, VA had obtained VA treatment records.  These records are dated from February 10, 1997, to March 28, 1997.  The February 1997 treatment record shows that the Veteran reported he was in Vietnam for 23 months as a platoon sergeant.  When recording the Veteran's military history, the physician wrote, "[S]ays he was in ch[a]rge of ornage/nuclear dumps, killed people in nam, bagged people."  The diagnoses were rule out PTSD and rule out bipolar disorder.  A March 7, 1997 nurse practitioner note showed a condition of PTSD that appeared to be based only on reported prior medical history.  The other March 1997 treatment record relates to hypertension.

In the May 1997 rating decision, the RO denied service connection for a psychiatric disorder, claimed as PTSD.  In denying the claim, the RO wrote the following, in part:

[A]n abbreviated statement has been submitted on a prescription order form by Dr. Kagan indicating the [V]eteran was under psychiatric care for PTSD at the West Los Angeles VA Medical Center.  However, the treatment reports received from the West Los Angeles VA Medical Center show no definitive workup or diagnosis for PTSD.  The nurse practitioner notes show the condition only by reported history.  The [V]eteran was seen for a PTSD psychiatric evaluation in February 1997, describing symptoms of hypervigilance, sleep disturbance, and irritability...The mental status evaluation was essentially unremarkable...[The Veteran] received only 'rule-out' diagnoses for PTSD and bipolar disorder.  

The [V]eteran was asked in March 1997 to furnish a specific description of the stressful incident(s) or event(s) which he believes caused his current problem, but he has not responded.  The available evidence for review is otherwise devoid of any specific details (names, dates, locations, events, movements, etc[.]) regarding any single stressor that would enable the Service Department to conduct a verification search to corroborate his involvement.  The [V]eteran's service personnel records show he participated in the South East Asia Operations while a member of the Marine detachment, USS Oriskany in 1965 and 1966, but do not show receipt of any individual combat citations.  He was described as a Marine Detachment Guard during his attachment to USS Oriskany, and acquired the duties of a Squad Leader after his return to Camp Pendleton.  The [V]eteran's service medical records are otherwise devoid of any references to mental health complaints or any treatment for injuries incidental to combat.

The evidence available for review is lacking for a well[-]founded diagnosis of PTSD as well as evidence of a reasonably verifiable stressor to which such a condition could be linked. . . . 

See May 1997 rating decision.  

The Veteran was notified of this determination in May 1997 and of his appeal rights, and he did not appeal the decision.  

The Board notes that neither the March 1997 letter requesting the stressor information nor the May 1997 notification of the rating decision was returned as undeliverable.  Thus, the Veteran is presumed to have received these documents.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).

On August 11, 2004, the Veteran filed an application to reopen the claim for service connection for PTSD.  In October 2004, the Veteran submitted a statement describing the fire that occurred on the USS Oriskany.  

In February 2005, the RO verified the Veteran's stressor of the fire on the USS Oriskany in October 1966 via the Internet.  See "Oriskany" from the Dictionary of American Naval Fighting Ships, Vol. V, pp. 172-174.  The information appeared to be based on service records.  This was the stressor that the RO determined had been verified for purposes of awarding service connection for PTSD.  It awarded service connection for PTSD prior to obtaining a medical opinion that had attributed the diagnosis of PTSD to that stressor.  There are VA treatment records dating from 2002 to 2005 that revealed a diagnosis of PTSD, but these records contained no reports of an in-service stressor.  

As stated above, the parties in the most recent October 2012 joint motion determined that the Board had failed to apply the correct pre-amendment version of 38 C.F.R. § 3.156(c) to the Veteran's claim.  In Cline v. Shinseki, 26 Vet. App. 18, 26 (2012), the Court held that the October 2006 amended version of 38 C.F.R. § 3.156(c)(2) constituted a substantive rule change when it was added, and that where a claimant was granted service connection for PTSD prior to the October 2006 effective date of the new version of 38 C.F.R. § 3.156(c), the new version of that regulation could not be applied retroactively.  As the Veteran's effective date for service connection for PTSD is August 11, 2004, the pre-amendment version of 38 C.F.R. § 3.156(c) is the appropriate version of the regulation that is potentially applicable.    

The Board has reviewed the record in its entirety, as well as the provisions of the pre-amendment version of 38 C.F.R. § 3.156(c), and concludes that the provisions of the pre-amendment version of § 3.156(c) apply to the Veteran's claim.  

The Board notes that VA has a well-established practice of reconsidering claims based on newly discovered service department records and assigning an effective date as early as the date that the initial claim was filed.  As the Secretary has explained: "In practice, when VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later."  See 70 Fed. Reg. 35,388, 35,389 (June 2005).  

38 C.F.R. § 3.156(c) (2005) (pre-amendment) states:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  

Essentially, prior to the October 2006 amendment of 38 C.F.R. § 3.156(c), there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records and assign an effective date potentially as early as the date that the initial claim was filed.  See Cline v. Shinseki, 26 Vet. App. 18, 23.  Thus, while the post-amendment version of 38 C.F.R. § 3.156(c) would prohibit reconsideration of  previously decided claims based on newly submitted relevant service records if the Veteran had previously failed to provide sufficient information to VA to identify and obtain the records, see 38 C.F.R. § 3.156(c)(2) (2013), the Veteran's failure in 1997 to provide information of a reasonably verifiable stressor would not prevent the VA from being able to reconsider his previously decided claim under the pre-amendment version of the regulation and assign an effective date potentially as early as the date his initial claim was filed.  Cline, 26 Vet. App. at 23.  

In this case, the Veteran submitted a statement in October 2004 describing the fire that occurred on the USS Oriskany.  In February 2005, the RO verified the Veteran's stressor of there being a fire on the USS Oriskany in October 1966 via a Department of Navy website that is part of the Naval History and Heritage Command.  See "Oriskany" from the Dictionary of American Naval Fighting Ships, Vol. V, pp. 172-174.  The Veteran's verified stressor was part of the basis for the award of service connection for PTSD in February 2005.  As this information was obtained from the Department of the Navy, it is essentially considered to be a supplemental report from the service department that was received after the May 1997 rating decision became final.  See 38 C.F.R. § 3.156(c) (2005).  Therefore, the Board finds that the provisions of the pre-amendment 38 C.F.R. § 3.156(c) apply to the Veteran's claim, and as his previously decided claim for service connection for PTSD can be reconsidered, his claim for service connection for PTSD is considered pending as of March 14, 1997.  

As the pre-amendment version of 38 C.F.R. § 3.156(c) does not have a specific provision regarding the assignment of effective dates, the Board finds that the general provision for effective dates based on an original claim for compensation benefits applies.  This is consistent with 70 Fed. Reg. 35,388 (June 2005).  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of a service connection claim will be the "date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  (The statute and the regulation are the same now as they were in 1997.)

The applicable rating criteria for service connection for PTSD found at 38 C.F.R. § 3.304(f) (2013) initially were amended on June 18, 1999 and made retroactively effective to March 7, 1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).  As the Veteran's original claim for service connection for PTSD was filed on March 14, 1997, the current amended version of 38 C.F.R. § 3.304(f) applies to his claim.  Establishing entitlement to service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition that conforms to the DSM-IV; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Id.  

Although the Board finds that the provisions of the pre-amendment 38 C.F.R. § 3.156(c) do apply to the Veteran's claim, it concludes that the preponderance of the evidence is against an effective date earlier than August 11, 2004, for the award of service connection for PTSD.  The reasons for this determination follow.

In 1997, the RO determined that the Veteran did not have a diagnosis of PTSD in compliance with the provisions of 38 C.F.R. § 3.304(f).  Even if the Board were to determine that the Veteran did, in fact, have a diagnosis of PTSD consistent with the provisions of 38 C.F.R. § 3.304(f), however, there was no probative evidence showing that the Veteran had a diagnosis of PTSD linked to a confirmed service stressor.  The only stressor information of record was that shown in a February 1997 VA treatment record, wherein the examiner wrote, "[S]ays he was in ch[a]rge of ornage/nuclear dumps, killed people in [Viet]nam, bagged people."  The Board finds that this stressor was not corroborated back in 1997, nor has it been corroborated since the Veteran submitted his August 2004 claim.  The stressor described in 1997 is not the same stressor that the Veteran reported in 2004.  Thus, the diagnosis of rule out PTSD back in 1997 was based upon a stressor that has not been corroborated, and at the time of the 1997 claim, there was no diagnosis of PTSD based upon a verified/corroborated stressor.  Accordingly, back in 1997, the Veteran did not meet the criteria for entitlement to service connection for PTSD under 38 C.F.R. § 3.304(f).  

The Veteran may state that it should be presumed that because the fire occurred in 1966, such stressor was corroborated at the time of the 1997 claim.  The Board finds as fact that such stressor existed at the time of the 1997 claim; however, that is not the stressor the Veteran reported in 1997.  VA explained in a March 1997 letter that it needed the stressor information from the Veteran in connection with his claim for PTSD.  See March 1997 letter.  In the May 1997 rating decision, the RO reiterated that the evidence was "devoid of any specific details (names, dates, locations, events, movements, etc) regarding any single stressor that would enable the Service Department to conduct a verification search to corroborate his involvement."  Thus, the Veteran was put on notice on two occasions that VA did not have sufficient evidence to grant the claim for service connection for PTSD because of the lack of evidence of a stressor.  "The duty to assist is not always a one-way street" and a veteran "cannot passively wait for [help] in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The report of an in-service stressor in 1997 does not involve a fire on a ship, but rather the Veteran essentially claiming that he engaged in combat, which the Board finds the evidence does not support.  In order for a claim for service connection for PTSD to be granted, VA needs "credible supporting evidence that the claimed in-service stressor actually occurred."  38 C.F.R. § 3.304(f).  In 1997, the contemporaneous evidence did not establish that the Veteran had a diagnosis of PTSD based upon the stressor involving the USS Oriskany.  

The Board notes that there are VA treatment records beginning in 2002 that show that the Veteran was seeking treatment for PTSD, but at no time was an in-service verified stressor noted on any report.  Notably, in August 2003, the Veteran discussed how he had unresolved grief from his son's death.  

The Board acknowledges the holding in McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  In that case, the Court stated that when an original claim for benefits is pending on the date on which the evidence is submitted, it is irrelevant if the evidence was submitted over 20 years after the claim is filed.  Id.  However, the Court further noted that, "Of course, whether or not that evidence submitted is credible and sufficient to support a determination that an earlier effective date is warranted is a finding of fact for the Board to determine."  Id.  (Emphasis added.)  In this case, the Board finds that the preponderance of the evidence is against a finding that prior to August 11, 2004, the Veteran had a PTSD diagnosis based upon a credible stressor.  The Veteran has not attempted to allege since the submission of the August 2004 claim that he did, in fact, kill people in Vietnam or that he engaged in combat.  Notably, a December 2004 response from the National Personnel Records Center (NPRC) indicates that there is not enough information to make a definitive statement that the Veteran had in-country service in Vietnam.  See December 2004 NPRC response.  Indeed, the lack of in-country service in Vietnam is part of the basis for why VA has denied the Veteran's claims for service connection for disabilities associated with Agent Orange exposure.  See February 2005 and June 2007 rating decisions.  Further, the Veteran testified at his January 2010 travel board hearing that he did not actually set foot in Vietnam.  See January 2010 Hearing Transcript p. 6.      

In this case, prior to August 2004, there is no evidence that the Veteran's PTSD was related to a confirmed service stressor.  The statute says that the effective date for compensation benefits will be based upon facts found, but will not be earlier than the date of claim.  Here, the date of claim is March 1997.  However, prior to August 2004, the Veteran has not met all three criteria needed for a claim of entitlement to service connection for PTSD.  In fact, the evidence, to date, fails to show that all 3 criteria for service connection for PTSD has ever been met.

The statute provides for more than one effective date for the award of compensation benefits.  Congress recognized that there would be circumstances where the effective date for the award of a benefit would be after the date of claim.  Id.  For all the reasons stated above, the facts in this case show that this is one of those circumstances where the effective date is after the date of claim.  38 C.F.R. § 3.400.  

With regard to whether any informal or formal claim, or written intent to file a claim for service connection for PTSD, was filed prior to the Veteran's March 14, 1997 claim, the Board finds that whether there was or was not a claim pending as early as 1985 does not change the outcome of the case.  Again, the Board finds that the date establishing entitlement to the benefit is after the date of claim.  Thus, even if the Board chose to find that the 1985 formal claim was, in fact, a claim for service connection for PTSD which had not been abandoned, the outcome would be the same, as the evidence establishes entitlement to the benefits after the date of claim.  In other words, the date entitlement arose would be later than the date of the claim.  In this case, there is no probative evidence that the date entitlement arose was prior to August 2004.

To the extent the Veteran argues that 38 C.F.R. § 3.156(c) entitles him to service connection as of the date of the March 1997 claim or even if he were to argue that it should go back to the January 1985 claim, as a matter of law whenever service records are later associated with the claims file, the Board finds that such argument would be in error.  Such an argument would fail to take into consideration 38 C.F.R. § 3.400 which clearly dictates how effective dates are to be assigned.  Such argument would also go against 70 Fed. Reg. 35,388 (June 2005).  There is nothing in 3.156(c) (2005) which tends to suggest that the assigned effective date is based solely on the date of an original claim.  The Board observes that the pre-amended regulation states that there must be evidence to support assigned ratings for applicable periods.  This is consistent with 38 C.F.R. § 3.400 in that effective dates are assigned based on the date of the claim or date entitlement arose, whichever is later.

In sum, the Board finds that the facts of this case do not support entitlement to service connection for PTSD for the period prior to August 2004 because the Veteran had previously (1) failed to assert or allege the stressor of his ship being on fire prior to August 2004 and (2) failed to show that he had a diagnosis under 3.304(f) which was linked to a confirmed service stressor prior to August 2004.

In the instant case, the Board specifically finds not credible the Veteran's prior to 2004 assertion that he served on land in Vietnam and participated in combat-related activities.  The initial combat-asserted stressor is not supported by the record and the Veteran has sworn under oath at his Board hearing that such did not take place.  Consequently, the Veteran was not entitled to the presumption that the asserted combat-related stressors actually occurred.  Rather, he was required to provide evidence from sources other than his assertions that corroborates an in-service stressor.  The Veteran's only corroborated stressor is the fire that occurred on his ship and such stressor was not even alleged prior to August 2004.  As such, it could not have been confirmed.  A review of the psychiatric reports of record does not show any diagnosis of PTSD based on the only confirmed stressor of a fire occurring on his ship.  

In light of the foregoing, the Board must conclude that prior to August 11, 2004, there was no evidence the Veteran had PTSD due to a credible in service stressor, including the fire onboard his ship.  Therefore, an effective date earlier than August 11, 2004, for the award of service connection for PTSD must be denied.  


ORDER

Entitlement to an effective date earlier than August 11, 2004, for the grant of service connection for PTSD is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


